Citation Nr: 0108561	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  99-16 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for the residuals of 
influenza.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Linda Anne Howell, Counsel



INTRODUCTION

The veteran served on active duty from October 1945 to March 
1946 and from January 1947 to January 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the claims on appeal.

It appears to the Board that the veteran may have attempted 
to raise the issue of a entitlement to service connection for 
congestive heart failure in the July 1999 appeal.  If he 
desires to pursue this issue, he and/or his representative 
should do so with specificity at the RO.  As there has thus 
far been no adjudication of this issue, the Board has no 
jurisdiction of the issue at this time.


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), among other things, redefined the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  In part, due to this change in the law, a remand 
is indicated in this case for compliance with the notice and 
duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

With respect to the veteran's claim for a hearing loss 
disability and for tinnitus, the veteran contends that he was 
exposed to noise on the firing range which caused him to 
develop current hearing loss.  He also asserts that he was 
hospitalized for influenza in service, which diminished his 
hearing.  He also maintains that he should be service 
connected for influenza on a direct basis.

In this case, it is not clear whether a full compliment of 
the veteran's service medical records are available.  
Specifically, the veteran was notified in February 1998 that 
his records were destroyed in the fire at the National 
Personnel Records Center in 1973; however, at least some 
records were subsequently associated with the claims file.  
Nonetheless, it does not appear that an attempt was made to 
associate any alternative records, such as the Surgeon 
General Office records, with the claims file.  Further, it is 
not apparent from the claims file on what basis it was 
determined that his records were destroyed.  The Board is 
mindful that, in a case such as this one where service 
medical records have been lost, there is a heightened duty to 
assist the veteran in developing the evidence that might 
support his claim.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  This heightened duty includes the obligation to 
search for alternate medical records.  Moore v. Derwinski, 1 
Vet. App. 401 (1991).  To that end, the Board finds that 
additional attempts should be made to associate the service 
medical records with the claims file, including a search for 
alternative records.

Further, the service medical records currently associated 
with the claims file reflect normal hearing at the time of 
service separation from the veteran's first period of 
military service and there is no evidence of hearing loss for 
many years after service separation.  There is no medical 
opinion, however, as to whether the veteran's current hearing 
loss might be related to service or to some other etiological 
cause.  Therefore, the Board finds that a medical examination 
is necessary to determine the etiology of the veteran's 
current hearing loss disorder and complaints of tinnitus.  In 
addition, the Board finds that an examination is also needed 
to determine whether the veteran exhibits any current signs 
of the residuals of in-service influenza or whether the 
claimed in-service influenza had any effect on his current 
hearing loss disability and tinnitus.

It is noted that in written correspondence with the VA, the 
appellant has indicated that the "hearing department at 
Shreveport" could attest to his hearing problem being of 
many years duration.  It does not appear that those specific 
records were requested.

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  Finally, the veteran is 
advised that while the case is on remand status, he is free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with treatment for a bilateral hearing 
loss disorder, tinnitus, and the 
residuals of influenza not already 
associated with the claims file.  After 
securing the necessary releases, the RO 
should make all reasonable efforts to 
obtain medical records identified by the 
veteran.  Associated with this 
determination, an additional attempt to 
obtain any and all service medical and 
administrative records that may be 
available, should be undertaken.  He 
should be asked to specify the treatment 
at "Shreveport" for which records of 
long term hearing problems might be 
available.

To the extent that the attempt to obtain 
records is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The veteran and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  Thereafter, whether records are 
obtained or not, the veteran should be 
scheduled for a complete audiometry 
examination.  All indicated tests should 
be accomplished and all clinical findings 
should be reported in detail.  The claims 
file should be provided to the examiner 
for review.  
After reviewing the claims file and 
examining the veteran, the examiner 
should enter an opinion as to the most 
likely etiology of any defective hearing 
found.  Specifically, it should be 
indicated whether the veteran's defective 
hearing is as likely as not to be related 
to claimed noise exposure on the firing 
range during active duty service, a 
claimed in-service bout of influenza, 
occupational noise exposure after 
service, advancing age, or some other 
cause.  If a determination cannot be made 
without resort to speculation, that 
matter should also be set forth in the 
claims folder.

4.  Further, the entire claims file to 
include records obtained pursuant to the 
above, if any, should be directed to the 
appropriate VA physician for a medical 
opinion regarding the veteran's claim for 
the residuals of influenza. Specifically, 
the examiner is requested to express an 
opinion as to the following questions: 
(a) does the veteran have current 
residuals from a bout of influenza in 
1947?  (b) if yes, what is the nature of 
the influenza residuals?  (c) if it 
appears that the reported in-service bout 
of influenza was acute and transitory and 
resolved without chronic residuals, that 
should also be noted.

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  The opinions 
should also allocate the veteran's 
various symptoms and manifestations to 
the appropriate diagnostic entity.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner. 

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing developments have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Court are not 
complied with, an errs exists as a matter 
of law for failure to ensure compliance.  

Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000) (if report does not contain 
sufficient detail, the rating board must 
return the report as inadequate for 
evaluation purposes).  

6.  Thereafter, the RO should readjudicate 
the claims on appeal.  If the benefits 
sought remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The matter should then be returned to the Board for further 
appellate review, if in order.  No action is required of the 
appellant until he is notified.  The Board intimates no 
opinion as to the ultimate outcome in this case by the action 
taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


